388 S.C. 137 (2010)
694 S.E.2d 524
In the Matter of John L. DRENNAN, Petitioner.
Supreme Court of South Carolina.
June 9, 2010.

ORDER
On February 9, 2009, the Court definitely suspended petitioner from the practice of law for nine (9) months. In the Matter of Drennan, 381 S.C. 381, 673 S.E.2d 431 (2009). Petitioner filed a Petition for Reinstatement which was referred to the Committee on Character and Fitness (CCF) pursuant to Rule 33(d), RLDE, Rule 413, SCACR.
After a hearing, the CCF filed a Report and Recommendation recommending petitioner be reinstated to the practice of law with conditions. Neither petitioner nor the Office of Disciplinary Counsel filed exceptions.
The Petition for Reinstatement is granted. Petitioner is reinstated to the practice of law subject to the following condition:
within ten (10) days of the date of this order, petitioner shall enter into a two year monitoring contract with Lawyers *138 Helping Lawyers (LHL) under terms recommended by LHL but which, at minimum, require petitioner to abstain from the use of alcohol and drugs and to undergo random alcohol and drug testing; petitioner shall submit the results of each of his alcohol and drug tests to the Commission on Lawyer Conduct (the Commission).
Petitioner is warned that his failure to submit the required test results to the Commission or to comply with the terms of the monitoring contract may result in his termination or suspension from the practice of law.
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
s/ Donald W. Beatty, J.
s/ John W. Kittredge, J.
s/ Kaye G. Hearn, J.
PLEICONES, J., not participating.